Citation Nr: 1630018	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  15-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a right hip disorder.

9.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.
10.  Entitlement to service connection for a cervical spine disorder.

11.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945 and March 1951 to December 1952 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In May 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The record contains a statement of the case (SOC) issued in January 2014 on a claim for service connection for hearing loss.  The Veteran did not perfect an appeal of this claim.  Thus, this issue is not currently on appeal and will not be addressed by the Board.

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the January 2016 statement of the case (SOC) and supplemental statement of the case (SSOC).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The record reflects that the Veteran spells his last name with an "om."  This spelling is consistent with the DD Form 214 and service treatment records.  However, the VA Master Record spells the name with an "um."  The Board has continued the latter spelling so as to not create a conflict with the Master Record.  However, the AOJ should take appropriate action to confirm the correct spelling, and if necessary, change the name in the Master Record and Claims File.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As described below, the appeal must be denied.  The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the claims.  


FINDINGS OF FACT

1.  Sleep apnea is not attributable to service.

2.  A heart disorder is not attributable to service and cardiovascular disease was not manifest within one year of separation from service.

3.  Flat feet preexisted the Veteran's second period of service beginning in 1951, but did not increase in severity during service.  Moreover, the Veteran is not shown to have current flat feet.

4.  A back disorder is not attributable to service and arthritis of the back was not manifest within one year of separation from service.

5.  A right knee disorder is not attributable to service and arthritis of right knee was not manifest within one year of separation from service .

6.  A left knee disorder is not attributable to service and arthritis of the left knee was not manifest within one year of separation from service.

7.  A left hip disorder is not attributable to service and arthritis of the left hip was not manifest within one year of separation from service.

8.  A right hip disorder is not attributable to service and arthritis of the right hip was not manifest within one year of separation from service .

9.  An unappealed April 2007 rating decision denied the Veteran's claim for service connection for a cervical spine disorder; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

10.  The evidence pertaining to a cervical spine disorder received after the April 2007 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.   

11.  A cervical spine disorder is not attributable to service and arthritis of the cervical spine was not manifest within one year of separation from service.

12.  The Veteran's service-connected disabilities alone have not been shown to render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is not bedridden.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for flat feet have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2015).

4.  The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria for entitlement to service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).
8.  The criteria for entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The April 2007 rating decision of the RO denying the Veteran's claim for service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

10.  New and material evidence has been received to reopen the claim for service connection for a cervical spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2015).

11.  The criteria for entitlement to service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

12.  The criteria for an award of SMC based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

      Service Connection Claims other than Flat Feet

The Veteran has current sleep apnea, documented on VA examination in January 2015, coronary artery disease, documented in a December 2011 private medical report, degenerative joint disease of the spine, documented in a December 2012 VA treatment record, osteoarthritis of the knees, documented in the December 2011 private medical report, and status-post bilateral hip surgeries, documented in June 2012 and June 2013 VA treatment records.

On the Veteran's June 1942 and January 1951 entrance examinations, no abnormalities of heart, back, knees, hips, or problems related to sleep, were noted. The Veteran voiced no complaints in this regard on the 1951 accompanying Report of Medical History.  His service treatment records (STRs) are silent for any diagnosis, treatment, or complaint of any problem related to the heart, back, knees, hips, or sleep.  A June 1945 x-ray of the chest showed a normal heart.  On his October 1945 and December 1952 separation examinations, no abnormalities of the heart, back, knees, hips, or problems related to sleep, were found and the Veteran did not report any related complaints.

At the May 2016 hearing, and in written correspondence submitted throughout the appeal, the Veteran reported that in 1951, he was involved in an accident in which an extremely heavy metal tank fell directly on him from three feet above, crushing his head, shoulders, neck, and back.  He has reported that he fell unconscious to the floor.  He was taken to a small aid station, where he was looked over.  X-rays were not performed.  The Veteran had no obvious injuries, although he was in great pain.  He was given pain pills.   At the hearing, he testified that the orthopedic claims on appeal are related to this accident, his sleep disorder is related to his orthopedic pain, and his heart disorder arose from being bedridden with orthopedic and respiratory problems related to service.

In September 1952, the Veteran sought treatment for pain and limited motion in his shoulders.  However, the records do not document that the pain was due to a tank falling on his shoulders, and no other injuries were noted.  The Veteran was diagnosed with bursitis.  X-rays were normal.  

The Veteran is competent to report an in-service injury.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  Moreover, he has consistently asserted that since service, he has lost nine inches in height, a fact confirmed by the medical record.  However, the service records, including service treatment records and personnel records, are negative for any documentation of an accident involving a tank.  There are no complaints or clinical findings related to any injury affecting the heart, back, knees, hips, or problems related to sleep.  On his December 1952 separation examination, no pertinent abnormalities or residuals of any injury were noted, and the Veteran did not voice any complaints in this regard or mention any injury sustained from a tank accident.  

Approximately three months after discharge, in March 1953, the Veteran sought treatment for shoulder pain on several occasions, reporting that his shoulder pain began in 1952.  These treatment records are silent for documentation of a tank accident, or of any residual injury related to such an accident.  Rather the provider noted that the onset of pain was apparently spontaneous, and significantly, that there had been "no definite injury."  X-rays of each shoulder and the chest were taken, and all were negative.  The diagnosis was bursitis or arthritis of the shoulders.  

Approximately six months after discharge, in July 1953, the Veteran underwent VA examination.  He reported pain in his shoulders during service that had persisted since discharge.  He was having difficulty dressing himself due to his shoulders.  He reported that he had received physiotherapy with diathermy and shoulder exercises, and had received an injection in the shoulders.  He made no mention of a tank falling on him, and on examination, no abnormalities besides shoulder pain were found.  X-rays of the chest and shoulders were negative.  The examiner did not document any injury to the trauma or any accident involving a tank.  The diagnosis was supraspinatus tendinosis of the bilateral shoulders.

On VA examination in July 1958, the Veteran reported pain in the shoulders when sleeping.  An examination of the cervical spine was normal.  X-rays of the bilateral shoulders and chest were normal.  The diagnosis was subjective, recurrent bilateral shoulder pain.

Private 1959 treatment records reflect that the Veteran was treated for bursitis and tendonitis of the bilateral shoulders.

On VA examination in 1959, the Veteran reported a history of shoulder pain beginning in Japan in 1952.  He reported that developed pain following an injury or strain from lifting a heavy weight into a plane, after which he went to the dispensary for treatment.  Following this incident, he developed pain in the bilateral shoulders.  The pain caused great difficulty at work and while performing tasks such as dressing.  X-rays revealed a normal chest and right shoulder.  The left shoulder revealed minimal calcium deposits. 

In light of the 1953, 1958, and 1959 denials of in-service trauma involving the tank, and the medical history reported to the 1959 VA examiner, the Board finds the recent assertions of the accident sustained during service are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service); see also Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Additionally, the Veteran's silence on the matter, when otherwise reporting his medical history to treatment providers constitutes negative evidence.   Rucker v. Brown, 10 Vet. App. 67 (1997)

The Board recognizes that service-connection has been awarded for the Veteran's shoulder disabilities.  However, this award was based on the 1952 STR documenting pain in the shoulders; VA did not render any conclusion regarding an accident involving a tank.  See, e.g., August 1953 Rating Decision.  Additionally, in a February 2013 rating decision, service connection was awarded for headaches as directly related to service.  However, again, no conclusion was rendered regarding an in-service tank accident, and on review of the underlying August 2012 VA examination report, a positive nexus opinion was rendered based on secondary service connection.  VA has rendered no previous finding, in a rating decision or SOC, that the in-service tank accident occurred.

Private medical records from August 2011, June 2015, and November 2015 contain positive opinions linking the Veteran's back, neck knee, and hip disorders to the in-service tank accident.  However, The Court of Appeals for Veterans Claims (Court) has held that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The Board finds the preponderance of the evidence is against the claims.  In addition to the lack of credible evidence showing that a disorder involving the heart, back, knees, hips, or sleep were incurred during service, the evidence does not link the disorders to service.  In the absence of probative evidence of in-service incurrence, there is no injury, disease, or event to which a current disorder could be related.  

Moreover, in December 2015, the Veteran was scheduled for a VA examination for his heart disorder and a neck disorder.  The record indicates that he failed to attend the examination, has not offered an explanation for his absence, and has not requested rescheduling.  As the heart disorder claim is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.

Additionally, in January 2016, the Veteran underwent a VA examination for sleep apnea.  An opinion on direct service connection was not offered, but the examiner provided a negative opinion on the matter of secondary service connection, based both on causation and aggravation.  The examiner cited and discussed medical literature indicating that  chronic obstructive pulmonary disease (COPD) does not either cause or aggravate sleep apnea.  The examiner opined that the etiology of the Veteran's sleep apnea was multifactorial and included age, obesity, male gender, and his history of smoking.

The Board has considered the Veteran's own contentions, and those of his family members, that his current disorders of the heart, back, knees, and hips, and his sleep apnea, were incurred in and are related to military service.  Although they are competent to report his symptoms, the matters of whether these disorders relate to service are a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements and those of his family are not based on medical training and/or experience, his assertions that these disorders relate to service cannot be used to establish the required nexus to service.

Additionally, as for cardiovascular disease and arthritis, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, including hypertension, become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

Presumptive service connection for the Veteran's heart disorder and disorders of the back, knees, and hips as chronic diseases is not warranted as there is no documentation of cardiovascular disease or arthritis of the back, knees, or hips from within one year of the Veteran's discharge in 1945 or 1951.  As for a continuity of symptomatology between the disorders and service, cardiovascular disease and arthritis were not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to the claims.  

	Flat Feet

As for the Veteran's first period of service, on the Veteran's June 1942 entrance examination, no abnormalities of the feet were found.  Foot problems were not documented during this period of service.  On his October 1945 separation examination, no abnormalities of the feet were found.

On his January 1951 entrance examination for the second period of service, bilateral 2nd degree talipes planus was noted.  It was not considered disabling.  Foot problems were not documented during this period of service.  On the December 1952 separation examination, no abnormalities of the feet were found.

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153  (West 2014); 38 C.F.R. § 3.306 (2015).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) . 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).

The preponderance of the evidence is against the claim.  There is no evidence, including service records and post-service records, to indicate any increase in severity of flat feet during the Veteran's second period of service.  Moreover, and more significantly, the post-service medical record, consisting of many private medical reports and VA treatment records, lacks any documentation of current flat feet.  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a current disability, the claim must be denied.

The Board has considered the Veteran's own assertions that he has flat feet that are related to or aggravated by service.  Although he is competent to report his symptoms, he has not been shown to have the medical training or expertise to be competent to render an opinion as to the medical diagnosis or etiology of this disorder.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377 ;Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the credibility of the general assertions is severely undermined by the absence of any post-service diagnosis of the condition. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 

      New & Material Evidence Claim

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of April 2007, the RO denied service connection for a cervical spine disorder.  The evidence consisted of statements from the Veteran, VA treatment records, private treatment records, STRs, and VA examination reports.  In the decision, the RO found that the STRs did not document complaints, diagnoses, or treatment of a cervical spine disorder.

The Veteran did not initiate a timely appeal from the April 2007 RO decision.   Moreover, there was no material evidence received pertinent to the issue within one year of the issuance of the decision.  The April 2007 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).  The Veteran now seeks to reopen his claim.

The evidence received since the final April 2007 decision includes private medical records from August 2011, June 2015, and November 2015 that contain positive opinions linking the Veteran's neck problems to the in-service tank accident.    This evidence is "new" in that it was not before agency decisionmakers in April 2007, and is not duplicative or cumulative of evidence previously of record.  Moreover, the Board finds this evidence "material" as it lends support to a necessary element of the Veteran's claims for service connection, that of a nexus between the current disorder and a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening.")  When viewed in the context of the reasons for the prior denial, the added evidence cures a prior evidentiary defect.  

The evidence raises a reasonable possibility of substantiating the Veteran's claim, and the criteria for reopening the claim of service connection for a cervical spine disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Before turning to the merits of the claim, while the RO denied the application to reopen in the June 2013 rating decision, it considered and denied the claim on the merits in the January 2016 SOC, in which it characterized the issue as entitlement to service connection for a cervical spine disorder and addressed the merits of the claim.  Consequently, there is no prejudice from the Board's also addressing the merits of the claim.  Cf. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (Board must consider possible prejudice from reaching merits of underlying claim where RO denied application to reopen). 

The Veteran has a current diagnosis of degenerative disc disease of the cervical spine, documented, for example, in a December 2011 private medical report.

On the Veteran's June 1942 and January 1951 entrance examinations, no abnormalities of the neck were noted. The Veteran voiced no complaints in this regard on the 1951 accompanying Report of Medical History.  His STRs are silent for any diagnosis, treatment, or complaint of any problem related to the neck.  On his October 1945 and December 1952 separation examinations, no abnormalities of the neck were found and the Veteran did not report any related complaints.

As described above, the Veteran reports that he injured his neck during a tank accident in service.  While his reports are admissible, they cannot be used to establish the in-service incurrence of a neck disorder or of a tank accident in service.  Further, as the August 2011, June 2015, and November 2015 private medical reports are predicated on this reported history, they are of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

The Board finds the preponderance of the evidence is against the claims.  In addition to the lack of credible evidence showing that neck disorder was incurred during service, the evidence does not link the disorder to service.  In the absence of probative evidence of in-service incurrence, there is no injury, disease, or event to which a current disorder could be related.  Further, as discussed above, in December 2015 the Veteran was scheduled for a VA examination for his neck disorder but did not attend, has not offered an explanation for his absence, and has not requested rescheduling.  As the cervical spine disorder claim is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.

The Board has considered the Veteran's own contentions, and those of his family members, that his current neck disorder was incurred in and is related to military service.  Although they are competent to report his symptoms, the matters of whether this disorder relates to service are a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements and those of his family are not based on medical training and/or experience, his assertions that these disorders relate to service cannot be used to establish the required nexus to service.

Presumptive service connection for the Veteran's neck disorder as a chronic disease is not warranted as there is no documentation of arthritis of the neck from within one year of the Veteran's discharge in 1945 or 1951.  As for a continuity of symptomatology between the disorder and service, arthritis was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable to the claim.  

      SMC

SMC is available when a veteran suffers hardships above and beyond those contemplated by the VA's schedule for rating disabilities as a result of service connected disability.  See generally 38 U.S.C. § 1114(k)(s).  

Under 38 U.S.C.A. § 1114(l), SMC is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b). Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to her daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems ("statutorily housebound"), or, (2) is permanently housebound by reason of disability or disabilities ("housebound in fact").  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) .

In a December 2015 rating decision, the Veteran was awarded SMC under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of being statutorily housebound.  However, entitlement to regular aid and attendance benefits warrants payment at the SMC(l) rate, which is a higher benefit than SMC(s).  The Veteran is not entitled to separate payments at the (s) and (l) rates, unless the disability or disabilities which render the Veteran eligible for aid and attendance are separate and distinct from that or those which entitle him to SMC(s).

The Veteran's service-connected disabilities are: COPD (rated as 100 percent disabling), a psychiatric disability (rated as 70 percent disabling), headaches (rated as 50 percent disabling), a right shoulder disability (rated as 20 percent disabling), a left shoulder disability (rated as 20 percent disabling, and tinnitus (rated as 10 percent disabling).

In September 2011, the Veteran's wife submitted a letter describing her assistance with dressing and reaching/holding objects.  She described that her husband's disabilities have grown increasingly more severe over the years.

On VA examination in December 2011, the examiner stated the Veteran was not blind and did not require nursing home care.  He required medication management, but could manage his financial affairs.  Carpal tunnel syndrome and shoulder impingement restricted use of the upper extremities.  Carpal tunnel syndrome, and disabilities of the knees and lumbar spine restricted use of the lower extremities.  The examiner opined that the Veteran was housebound except for 1-2 days per week when traveling to appointments with family members.  The Veteran could travel one block with assistive devices.

On VA examination in January 2012, the Veteran's diagnoses included diarrhea, leg weakness, headaches, anemia,  hypertension, coronary artery disease, sleep apnea, anxiety, hypothyroidism, diabetes, and degenerative joint disease.  He was not restricted to bed, and could feed himself.  He could not prepare his own meals, and requested assistance with hygiene.  He was not blind and did not require nursing home care.  He could manage his own financial affairs.  The examiner did not identify any disabilities of the upper extremities affecting use of the arms, including with grip, fine movements, the ability to feed himself, button clothing, shave, and attend to the needs of nature.  Leg weakness and degenerative joint disease of the knees affected use of the legs; he required one person to assist with transfer and two people to assist with walking.  Advanced age, fall risk, and poor balance affected his ability to care for himself.  He had no restrictions on leaving the house.  He could ambulate for a few steps with a walker.

On VA examination in April 2013, the Veteran's diagnoses included leg weakness, anemia, hypertension, coronary artery disease, hypothyroidism, diabetes, and degenerative joint disease.  He was not restricted to bed, and could feed himself.  He could not prepare his own meals, and requested assistance with hygiene.  He was not blind and did not require nursing home care.  He could manage his own financial affairs.  The examiner stated he could not button clothes or put on shoes or a shirt due to his shoulders.  Leg weakness and degenerative joint disease of the knees and hips affected use of the legs; he required assistance with transferring and walking.  Fall risk and poor balance affected his ability to care for himself.  He had no restrictions on leaving the house.  He could ambulate for a few steps with a walker.

At the May 2016 hearing, the Veteran testified that he cannot dress himself, and required others to transport him for appointments.  He had great difficulty with the seat belt in the car due to extreme shoulder pain, and had trouble ambulating and turning.

The Veteran's VA outpatient and private medical records document treatment for the Veteran's current disabilities and related physical limitations.  The records generally document various treatment for these disabilities; they do not directly address the need for regular aid and attendance of another person. 

The preponderance of the evidence is against the claim for SMC based on the need for aid and attendance of another person due to service-connected disabilities.    Initially, the evidence does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or of one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service- connected disabilities cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

While the record indicates the Veteran requires regular aid and attendance, this is due to a number of non-service connected disabilities, including diarrhea, leg weakness, anemia, hypertension, coronary artery disease, sleep apnea, hypothyroidism, diabetes, degenerative joint disease of the knees, and degenerative joint disease of the hips, in addition to service-connected disorders.  Additionally, the medical evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that he remain in bed.  No provider has indicated that the Veteran is bedridden.  

The Board has considered the Veteran's own contentions, and those of his family members, that his service-connected disabilities render him in need of the regular aid and attendance of another individual.  Although they are competent to report his symptoms, this is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements and those of his family are not based on medical training and/or experience, his assertions that his service-connected disabilities render him in need of the regular aid and attendance of another individual cannot be used to establish the claim.

Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for SMC based on the need for the regular aid and attendance of another person.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by July 2012, March 2013, and July 2013 letters.  Moreover, at the May 2016 hearing, the undersigned clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As for the claim for the cervical spine disorder, the enhanced notice requirements set forth by Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer required and discussion in this regard is not needed.  VAOPGCPREC 6-2014.  

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  As for the claim for SMC, appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration.

As for the claims for service connection, as discussed, VA is not required to provide a medical examination or obtain a medical opinion to decide the claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon are not met here.  As discussed above, the in-service incurrence of a sleep disorder, back disorder, bilateral knee disorder, bilateral hip disorder, or cervical spine disorder has not been shown, and the evidence does not suggest that the current disorders are otherwise related to service.  Moreover, a VA examination was scheduled for the heart disorder and cervical spine disorder but the Veteran did not attend.  38 C.F.R. § 3.655.  As for the claim for flat feet, a current disability has not been shown.  The McLendon elements are not satisfied and, therefore, a VA examination is not required to decide these claims.  See McLendon, 20 Vet. App. at 83.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claims, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  














ORDER

Service connection for sleep apnea is denied.

Service connection for a heart disorder is denied.

Service connection for flat feet is denied.

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

New and material evidence having been received, the issue of entitlement to service connection for a cervical spine disorder is reopened.

Service connection for a cervical spine disorder is denied.

SMC based on the need for aid and attendance is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


